Case 3:14-cv-00257-KRG Document 327 Filed 09/01/21 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JONATHAN LOPEZ, by his cousin and Case No. 3:14-cv-257

duly appointed guardian ad litem,

Ramona Ilarraza, JUDGE KIM R. GIBSON

Plaintiff,

CSX TRANSPORTATION, INC,,

Defendant.

VERDICT SLIP

Question 1:
Do you find the defendant CSX Transportation, Inc. was, negligent? Please answer:

x
Yes No

e If you answer “Yes” to Question 1, please proceed to Question 2.

e If you answer “No” to Question 1, Jonathan Lopez cannot recover, and you should
not answer any further questions. Tell the court officer you have reached a verdict.

Question 2:

Was the negligence of defendant CSX Transportation, Inc. a contributing cause of harm to

plaintiff Jonathan Lopez? Please answer:

Yes No

e If you answer “Yes” to Question 2, please proceed to Question 3.

e If you answer “No” to Question 2, Jonathan Lopez cannot recover, and you should
not answer any further questions. Tell the court officer you have reached a verdict.
Case 3:14-cv-00257-KRG Document 327 Filed 09/01/21 Page 2 of 6

Question 3:

Do you find plaintiff Jonathan Lopez was negligent? Please answer:

Yes No

e If you answered “Yes” to Question 3, please proceed to Question 4.

e Ifyou answered “No” to Question 3, please proceed to Question 6.

Question 4:
Was the negligence of plaintiff Jonathan Lopez a contributing cause of harm to plaintiff
Jonathan Lopez? Please answer:

Yes No

e If you answered “Yes” to Question 4, please proceed to Question 5.

e Ifyou answered “No” to Question 4, please proceed to Question 6.
Case 3:14-cv-00257-KRG Document 327 Filed 09/01/21 Page 3 of 6

Question 5:

For each party whose conduct was a cause of harm to Jonathan Lopez, you must

determine the party’s percentage of fault. The assigned percentages must total 100% when added

together.
CSX Transportation, Inc.: %
Jonathan Lopez: %
TOTAL: %

e If you found plaintiff Jonathan Lopez's fault percentage is 50% or less, proceed to
Question 6.

e If you found plaintiff Jonathan Lopez’s fault percentage is greater than 50%, Jonathan
Lopez cannot recover and you should not answer any other questions. Please tell the
court officer you have reached a verdict.
Case 3:14-cv-00257-KRG Document 327 Filed 09/01/21 Page 4 of 6

Question 6:

Itemize the amount of damages, if any, you believe were sustained by plaintiff Jonathan
Lopez as a result of this accident, without regard to, and without reduction by, the percentage of

fault you have attributed to the plaintiff.

a) Future medical expenses $

b) Past, present, and future pain and
suffering, embarrassment and
humiliation, and

loss of enjoyment of life $
c) Disfigurement $
TOTAL: $
Case 3:14-cv-00257-KRG Document 327 Filed 09/01/21 Page 5 of 6

YOU HAVE COMPLETED YOUR DELIBERATIONS. PLEASE SIGN THE JUROR
SIGNATURE PAGE AND INFORM THE BAILIFF THAT YOU HAVE COMPLETED YOUR
DELIBERATIONS.
Case 3:14-cv-00257-KRG Document 327 Filed 09/01/21 Page 6 of 6

JUROR SIGNATURE PAGE

 

(Jury Foreperson)

 

 

 

 

 

 

 

 

 

@
Z

 

 

 
